       Case 4:15-cr-00079-BMM Document 64 Filed 10/05/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       CR 15-79-GF-BMM

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

BRANDON JOE ELKINS,

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 63.)

Accordingly, IT IS HEREBY ORDERED that the detention hearing currently set

for October 6, 2020 at 4:00 p.m. is VACATED.

      DATED this 5th day of October, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
